IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,555-01


EX PARTE BRENT ROSE PEEK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. CR01134-HC-1 IN THE 6th DISTRICT COURT

FROM RED RIVER COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of intoxication
manslaughter and sentenced to forty-one years' imprisonment.  The Sixth Court of Appeals affirmed
his conviction.  Peek v. State, No. 06-08-00069-CR (Tex. App.-Texarkana, delivered December 4,
2008, no pet.).
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
object to the State reading an indictment to the jury that contained enhancement paragraphs when
the enhancements were not jurisdictional and it was already determined that the jury was not going
to assess punishment.  
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.  The trial court
shall order trial counsel to respond to Applicant's claim of ineffective assistance of counsel.  The
trial court may use any means set out in Tex. Code Crim. Proc. art. 11.07, § 3(d).  In the
appropriate case, the trial court may rely on its personal recollection.  Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.  
If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law as to whether the
performance of Applicant's trial counsel was deficient and, if so, whether counsel's deficient
performance prejudiced Applicant.  As part of its determination, the trial court shall also make
findings of fact as to whether the Applicant's indictment was read in its entirety to the jury.  The trial
court shall also make any other findings of fact and conclusions of law that it deems relevant and
appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall 
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court.

Filed: October 31, 2012
Do not publish